12/21/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: PR 20-0004


                                       PR 20-0004                     FILED
                                                                      DEC 2 1 2020
                                                                   Bowen Greenwood
                                                                 Cierk of Supreme Court
IN RE THE PETITION OF                                               State of Montana

                                                                   ORDER
LAUREN GRACE EILEEN LESUEUR




      Lauren Grace Eileen LeSueur has petitioned this Court for admission to active status
in the State Bar of Montana after having been on inactive status since May 2020.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice oflaw in the state of Montana.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this Z-1 day of Decrneber, 2020.

                                                For the Court,




                                                              Chief Justice